Citation Nr: 0028835	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-38 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for ulcerative colitis, status post ileosectomy and 
total colectomy, reduced to 60 percent effective October 
1994.

2.  Entitlement to restoration of a 60 percent rating for 
ulcerative colitis, status post ileosectomy and total 
colectomy, reduced to 40 percent effective February 1997.

3.  Entitlement to a rating in excess of 60 percent from 
October 1994 to January 1997 for ulcerative colitis, status 
post ileosectomy and total colectomy.

4.  Entitlement to a rating in excess of 40 percent from 
February 1997 forward for ulcerative colitis, status post 
ileosectomy and total colectomy.

5.  Entitlement to an increased rating for residuals of a 
left knee injury, with tear of the posterior horn of the 
medial meniscus, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
January 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This case was the subject of a Board remand dated in June 
1998.

The veteran's contentions and the facts of the present case 
give rise the issues of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities, and entitlement to an extraschedular 
evaluation for service-connected ulcerative colitis, status 
post ileosectomy and total colectomy.  These matters are 
referred to the RO for appropriate action.  The Board 
acknowledges that a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities was denied in an August 1996 
rating decision that does not appear to have been appealed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A close review of the July 1993 rating decision in which 
the 100 percent rating was granted shows clearly that the 100 
percent rating was based explicitly due to surgical 
treatment, namely the veteran's colectomy and ileostomy.
 
3.  In November 1993, the RO proposed to reduce the rating 
for ulcerative colitis, status post ileosectomy and total 
colectomy, from 100 percent to 60 percent.  The veteran was 
notified of this proposal.  In a July 1994 rating decision, 
the rating was reduced from 100 percent to 60 percent, 
effective October 1994. 

4.  From October 1994 forward, the veteran's level of 
impairment caused by service-connected ulcerative colitis, 
status post ileosectomy and total colectomy, has been similar 
to and analogous to extensive leakage and fairly frequent 
involuntary bowel movements. 

5.  The veteran has a torn meniscus in the left knee, 
resulting in frequent episodes of "locking" and pain. 


CONCLUSIONS OF LAW

1.  The reduction of the rating for ulcerative colitis, 
status post ileosectomy and total colectomy, from 100 percent 
to 60 percent effective October 1994, was proper.  38 C.F.R. 
§§ 3.105(e), 3.343(a) (1999).

2.  The schedular criteria for a disability rating in excess 
of 60 percent for ulcerative colitis, status post ileosectomy 
and total colectomy, are not met for the period from October 
1994 forward.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 
C.F.R. § 4.114, Diagnostic Codes 7323, 7329, 7332 (1999).

3.  The schedular criteria for a disability rating of 60 
percent for ulcerative colitis, status post ileosectomy and 
total colectomy, are met for the period from February 1997 
forward.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. § 
4.114, Diagnostic Codes 7323, 7329, 7332 (1999).

4.  The criteria for a disability rating in excess of 20 
percent for left knee disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991);  38 C.F.R. §§ 3.321(b), 4.71a, 
Diagnostic Code  5258 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect ongoing gastrointestinal 
complaints. After service discharge, the veteran was 
hospitalization at a military facility in February 1993 where 
he underwent a total proctocolectomy with J pouch, ileo-anal 
anastomis and temporary ileostomy, and colonoscopy.  In May 
1993 the veteran was admitted for ulcerative colitis, status 
post "J" pouch procedure.  He was noted to be voiding 
without difficulty and moving his bowels with good control.

During a May 1993 VA examination, the veteran was diagnosed 
as having ulcerative colitis, status post colectomy and 
ileostomy;  and a meniscus tear, left knee by history, 
pending confirmation of a CT scan report.

VA records of treatment in March 1994 include an impression 
of left knee injury and abnormal laxity of the left knee.

An October 1994 Ohio State University MRI report regarding 
the knee shows an impression of a small Baker's cysts, and a 
bucket-handle tear of the medial meniscus.

Records of treatment at a military facility dated in October 
1994 note that the veteran had an episode of true pouchitis 
postoperatively what responded to antibiotics and did not 
recur.   The veteran was determined to have residual rectal 
mucosa with active colitis in the distal 1 centimeter of the 
rectal area.

In a December 1994 letter, the veteran's treating physician 
wrote that the veteran had experienced chronic ulcerative 
colitis and had undergone a total proctocolectomy with ileo 
anal anastomosis.  He was still recovering from surgery and 
was continuing to improve but had not reached his final level 
of gastrointestinal function.  The physician concluded that 
"[h]is present status may limit his ability to be employed 
on a full time basis," and otherwise indicated that it would 
be difficult for the veteran to take on full time employment.

During a February 1996 RO hearing, the veteran stated that 
his current medication for treatment for colitis caused 
drowsiness; this affected his driving.   On a very bad day, 
he would have to go back and forth to the bathroom throughout 
the day.  He said he tried to make adjustment in his diet, 
but still had problems.  Since his surgery, his weight had 
fallen from 280 pounds to 200 pounds.  He attributed his 
weight loss to his medical condition.  He said his weight had 
increased from 200 pounds to 280 pounds prior to the surgery 
due to steroids.  He had one centimeter of colon at the 
rectum that still became irritated, and that this caused him 
significant problems.  He described a dumping syndrome.  On a 
normal day he had 10 bowel movements.  His night-time bowel 
movements as a secretion, and being rather watery rather than 
solid.   He tried to sleep lightly so that he could be aware 
of these occasions.  He was receiving vocational training in 
the field of art.  His medication and his medical condition 
caused significant problems which made driving difficult.  He 
presented several letters of rejection from prospective 
employers.  He felt that his medical condition affected his 
desirability as a prospective employee.  

With respect to his left knee, he said he had pain and 
swelling and problems kneeling.  He described the knee 
sliding out of place, giving out, and locking on the inside.   
He described using a knee brace.  He could not participate in 
athletics the way he once could both due to fears of 
incontinence and due to knee problems.  

During an April 1996 VA examination, the veteran complained 
of stiffening in the left knee and inability to squat, twist 
, cut or do any type of running.  Upon objective examination, 
there was a positive Bounce Home Tests.  Full extension of 
the knee and medial rotation of the left knee joint showed a 
considerable amount of instability as well as an increased 
amount of pain over the medial meniscus.  There was no 
swelling or deformity.  Range of motion was 100 degrees in 
the left knee.  Extension of the left knee was full.  He was 
able to squat as long as he put most of his weight on his 
right knee.  In the process of squatting, there was a 
considerable amount of cracking in the knee joint, indicating 
evidence of partial tear of the medial meniscus in the left 
knee joint.  The diagnosis was tear of the posterior horn of 
the medial meniscus of the left knee joint, per history.  An 
April 1996 X-ray of the left knee was unremarkable. 

During an April 1997 VA examination of the intestine, the 
veteran complained of 10 to 13 bowel movements per day with 
loose watery diarrhea and about one week of every month with 
bright red bleeding from the rectum.  He was receiving 
hydrocortisone suppositories and Lomotil for his bowel 
problems, and he stated that Lomotil caused drowsiness so 
that he could not drive.  At the time of examination, he 
complained of no bleeding.  There was no history of weight 
loss.  Appetite was unremarkable.  He complained of chronic 
abdominal discomfort with cramping in the lower abdomen and 
related that he had difficulty exercising because of his mild 
bowel incontinence, and that at night he wore depends.  He 
said he had some sleepless nights and could not work because 
of the frequent bowel movements.  Upon physical examination, 
the veteran was well-developed, well nourished, and without 
anemia.  There was no evidence of weight loss.  The abdominal 
examination revealed no evidence of masses or 
hepatosplenomegaly.  Bowel sounds were present and 
exaggerated.  The veteran had a vague minimal tenderness in 
the left lower quadrant but without rebound tenderness.  No 
masses were palpable.  The diagnoses were ulcerative colitis 
per history, status post total colectomy now complaining of 
diarrhea, and diarrhea and abdominal cramping.       

April 1997 records of private treatment reflect that the 
veteran underwent a flexible sigmoidoscopic examination. The 
impression was status post ileonal pull-through with 
inflammation of rectal stump.  There was no clear evidence of 
pouchitis.

A September 1998 letter from a private physician indicates 
that the veteran was seen in December 1997 and April 1998 for 
dehydration symptoms.  The physician elaborated that the 
veteran had undergone a total colectomy and would always be 
at risk for dehydration.

During a February 1999 VA orthopedic examination, the veteran 
complained of pain in his left knee.  He said he could not 
squat or kneel or twist the knee joint, because the knee 
joint would give out.  He also said his knee locked, so that 
he was not able to straighten out or bend it for a period of 
time.  This locking gradually eased up and unlocked but that 
it was quite painful during locking.  The knee would get 
swollen when it rained or cold weather approached.  He 
complained of pain on 15 minutes of standing.  He described 
popping and cracking.  He reported to the examination, 
walking, without any assistive aids such as a cane or 
crutches, and was without any brace on the left knee.  The 
left knee had 126 degrees of flexion and 0 degrees of 
extension.  The collateral ligament stress test was negative.  
Anterior and posterior drawers were negative for cruciate 
ligament instability.  Lachman was negative.  McMurray's 
produced popping sounds, both medially and laterally, 
suggestive of meniscus pathology.  Chondromalacia was 3+ in 
the left knee.  There was a fairly marked grinding on the 
kneecap and this produced some discomfort.  The movements of 
the left knee were painful during the last 15 to 20 degrees 
and produced pain and grinding and popping sensations during 
the last 15 degrees of flexion.  The muscles were checked 
against gravity and against strong resistance.  They were 
graded 5/5 for power. No weakness was observed.  There was no 
wasting noted in the thigh or calf.  The diagnoses were 
chondromalacia of the kneecaps, moreso on the left side than 
the right;  torn medical meniscus, left knee, posterior horn 
and anterior and inner part, possibly bucket-handle type of 
tear in the left knee.  X-rays and MRI's were suggestive of 
torn medical meniscus in the left knee and the posterior 
horn, anterior horn and possibly a bucket-handle type of 
tear.  The left knee joint showed medial joint space 
narrowing and minimal, early osteoarthritic changes.  

The veteran was noted to have pain in extreme flexion of the 
left knee joint, and to have a history of giving way of the 
left knee with occasional falls especially with twisting or 
turning type of movements.  These events were said to be very 
unpredictable.  Locking could last from a few minutes to 
thirty minutes or longer, until the caught meniscus piece 
slid out.  The examiner asserted that during locking the knee 
was fixed, could not be moved, and was very painful.  There 
was no dislocation or subluxation presented, though the 
veteran might feel like these conditions were present, 
especially  during locking episodes.  There was no evidence 
of inflammatory arthritis.  In the examiner's view, surgery 
would certainly improve the veteran's present condition, and 
the veteran would continue to have problems with the left 
knee until he had the surgery. 

In a May 1999 report of a January 1999 VA gastrointestinal 
examination, the examiner reported that there was no recent 
weight gain or loss and no history of nausea and/or vomiting.  
There was a significant history of diarrhea.  There were no 
symptoms of a fistula.  The veteran was noted to have up to 
13 bowel movements per day with incontinence occurring two to 
three times daily.  There was limited milk intake due to 
intolerance and diarrhea.  The veteran was reported to be 
unable to drive over 20 minutes due to incontinence or from 
side effects of Lomotil.  He was noted to have had a job, but 
to have faced extreme difficulty due to frequent bowel 
movements, so that the job was terminated.  The veteran was 
noted to have significant limitations that limited his 
industrial adaptability.

In an October 1999 addendum to the May 1999 VA examination 
report, the examiner reported that that the veteran did not 
have signs of malnutrition or anemia, correcting an error in 
the previous report.  The surgery performed (proctocolectomy 
with ileorectal anastomosis) had removed a significant amount 
of the diseased colon, but had left the veteran with the 
significant and well known side effects of this surgery.  
Specifically, He was noted to have stool frequency, urgency 
and periodic incontinence.  Sedation from Lomotil was noted 
to be a significant side effect.  The examiner opined that 
the apthous ulcers of the ileum noted in a sigmoidoscope 
report of April 1997 probably represented a form of 
"backwash ileitis" which was not uncommon with extensive 
disease such as the veteran's.  

Additional records of treatment for left knee disability and 
ulcerative colitis, status post ileosectomy and total 
colectomy, are very much in harmony with, but less 
comprehensive than, histories and findings as reflected in 
the records of treatment and VA examination reports discussed 
above.

Rating Reduction Procedural History and Analysis

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance will be 
prepared setting forth all material facts and reasons.  The 
beneficiary will be notified and will be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  38 C.F.R. § 3.105(e).

The Board notes that in November 1993 the RO proposed to 
reduce the rating for ulcerative colitis, status post 
ilesectomy, from 100 percent to 60 percent.  The veteran was 
notified of this proposal.  In a July 1994 rating decision, 
the rating of the veteran's ulcerative colitis was reduced 
from 100 percent to 60 percent, effective October 1994.  The 
Board finds that this reduction was accomplished in 
accordance with 38 C.F.R. § 3.105(e).

Pursuant to 38 C.F.R. § 3.343, total disability ratings, when 
warranted by the severity of the condition and not granted 
purely because of hospital, surgical, or home treatment, or 
individual unemployability will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition. Examination 
reports showing material improvement must be evaluated in 
conjunction with all the facts of record, and consideration 
must be given particularly to whether the veteran attained 
improvement under the ordinary conditions of life, i.e., 
while working or actively seeking work or whether the 
symptoms have been brought under control by prolonged rest, 
or generally, by following a regimen which precludes work, 
and, if the latter, reduction from total disability ratings 
will not be considered pending reexamination after a period 
of employment (3 to 6 months).

The Board has considered closely whether 38 C.F.R. § 3.343(a) 
is for application in this case with respect to the reduction 
of the 100 percent rating to 60 percent, effective October 
1994, for the veteran's ulcerative colitis, status post 
ileosectomy and total colectomy.  A close review of the July 
1993 rating decision in which the 100 percent rating was 
granted shows clearly that the 100 percent rating was based 
explicitly "due to the veteran's colectomy and ileostomy."  
The Board finds that this rating decision demonstrates that, 
in the words of 38 C.F.R. § 3.343(a), the 100 percent rating 
was "granted purely because of ... surgical ... treatment."  No 
other rationale is reflected in the rating decision.  The 
severity of the post-operative condition is not discussed in 
the reasons supporting the assignment of the 100 percent 
rating.  The RO was made aware that the veteran had undergone 
these procedures as a result of a May 1993 VA examination, 
and consequently assigned a 100 percent rating.  Records of 
the surgery were subsequently obtained by the RO.  Because 
the 100 percent rating was granted purely because of surgical 
treatment, 38 C.F.R. § 3.343(a) is not for application in 
this case.

In a rating decision dated in November 1996, the rating was 
reduced from 60 percent to 30 percent effective February 
1997.  In a June 2000 rating decision, the rating was 
increased to 40 percent effective February 1997.  Because the 
Board herein finds that a rating of no less than 60 percent 
is warranted, the issue of the efficacy of the reduction in 
the November 1996 rating decision is rendered moot.


Analysis - Increased Rating Claims

The Board finds the veteran's claims for an increased rating 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991) in that they are plausible.  In 
accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.  In 
addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155;  38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (1999). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes;  
some may be service connected, others, not.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14. 

Status Post Ileosectomy and Colectomy

Under 38 C.F.R. § 4.114, Diagnostic Code 7323 (for rating of 
ulcerative colitis), where the condition is pronounced, 
resulting in marked malnutrition, anemia, and general 
debility, or with serious complication as liver abscess, it 
is rated as 100 percent disabling.  Where the condition is 
severe, with numerous attacks a year and malnutrition, health 
only fair during remissions, it is rated as 60 percent 
disabling.  Where the condition is moderately severe, with 
frequent exacerbations, it is rated as 30 percent disabling.  
Where the condition is moderate, with infrequent 
exacerbation, it is rated as 10 percent disabling.

Under 38 C.F.R. § 4.114, Diagnostic Code 7329, resection of 
the large intestine with severe symptoms, objectively 
supported by examination findings, is rated as 40 percent 
disabling.  With moderate symptoms, the condition is rated as 
20 percent disabling.  With slight symptoms, the condition is 
rated as 10 percent disabling.  Where residual adhesions 
constitute the predominant disability, the disability is to 
be rated under Diagnostic Code 7301.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7330, 
persistent fistula of the intestine, or fistula after an 
attempt at operative closure, is rated as 100 percent 
disabling if there is copious and frequent fecal discharge.  
Constant or frequent fecal discharge is rated as 60 percent 
disabling.  Slight infrequent fecal discharge is rated as 30 
percent disabling.  If the condition is healed, it should be 
rated for peritoneal adhesions.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332, 
impairment of sphincter control of the rectum and anus is 
rated as 100 percent disabling if there is complete loss of 
sphincter control.  A 60 percent rating is warranted if there 
is extensive leakage and fairly frequent involuntary bowel 
movements.  A rating of 30 percent is warranted if there are 
occasional involuntary bowel movements, necessitating wearing 
a pad.  Constant slight, or occasional moderate leakage 
warrants a 10 percent rating.  If the condition is healed or 
slight, without leakage, it is rated as noncompensably 
disabling.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7333, 
stricture of the anus and rectum requiring colostomy is rated 
as 100 percent disabling.  If there is great reduction of 
lumen, or extensive leakage, the condition is rated as 50 
percent disabling.  Moderate reduction of lumen, or moderate 
constant leakage, is rated as 30 percent disabling.

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7334, prolapse 
of the rectum that is persistent and severe (or complete) is 
rated as 50 disabling.  A 30 percent rating warranted if the 
condition is moderate, persistent or frequently recurring.  
If the condition is mild with constant slight or occasional 
moderate leakage, a 10 percent rating is warranted.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

In the present case, the veteran is rated as 60 percent 
disabled from October 1994 to February 1997, under the 
criteria in Diagnostic Code 7323.  Diagnostic Code 7323 is 
the rating code for ulcerative colitis.  In the Board's view, 
the veteran's condition is not as analogous to ulcerative 
colitis as it is to other Diagnostic Codes, because nearly 
all of his colon has been removed.  He is rated as 40 percent 
disabled from February 1997 forward under the criteria in 
Diagnostic Code 7329.  Diagnostic Code 7329 is the rating 
code for resection of the large intestine.  40 percent is the 
maximum rating under this diagnostic code, for severe 
symptoms, objectively supported by examination findings. 

The medical evidence has characterized the veteran's surgery 
as total or near-total removal of the large colon.  The 
symptomatology listed under Diagnostic Code 7329 is very 
general - severe, moderate, or slight.  Thus, it is difficult 
to determine whether another rating code with a more 
favorable rating schedule is more appropriate for the 
veteran's disability.  The Board acknowledges that the 
description for that rating code, resection of the large 
colon, appears to be directly descriptive of the veteran's 
current disability;  however, the severity of the veteran's 
symptoms and the fact that the veteran has had very nearly 
all of his large intestine removed (perhaps more than was 
contemplated by the rating code for "resection" of the 
large colon) has led the Board to consider other diagnostic 
codes.

The evidence consistently shows that from October 1994 
forward the veteran has had 10 to 14 bowel movements and 2 to 
3 episodes of incontinence per day.  This is sufficiently 
analogous to warrant a 60 percent rating under diagnostic 
Code 7332, the diagnostic code for rectum and anus, 
impairment of sphincter control.  Under this diagnostic code, 
a 60 percent rating is warranted for "extensive leakage and 
fairly frequent involuntary bowel movements," which appears 
to roughly approximate the veteran's current level of 
disability.  The next higher rating of 100 percent would not 
be justified, because the veteran does not have a condition 
meeting or approximating or analogous to "complete loss of 
sphincter control."  The evidence shows episodic 
incontinence and frequent bowel movements, but nothing 
approximating complete loss of control.  The symptomatology 
appears to have been fairly constant from October 1994 
forward.  In determining that a 60 percent rating rather than 
a 30 percent rating is warranted under this diagnostic code, 
the Board has considered that the veteran requires constant 
or nearly constant medication with significant and disabling 
medical side effects, such as drowsiness, to reduce his level 
of incontinence and frequency of bowel movements to the 
present level.

A higher, 100 percent rating under Diagnostic Code 7323, the 
diagnostic code for ulcerative colitis, would not be 
warranted because the veteran does not have marked 
malnutrition, anemia, and general debility, or serious 
complication as liver abscess.

Rating under Diagnostic Code 7330 is not appropriate because 
the veteran does not have a condition analogous to a 
persistent fistula.  In any event, a rating of 100 percent 
could not be warranted under this diagnostic code because the 
veteran's symptoms are not commensurate with "copious and 
frequent fecal discharge."  Instead, he has frequent 
controlled bowel movements and some incontinence. 

In light of the foregoing, the Board finds that a rating of 
in excess of 60 percent for the veteran's ulcerative colitis, 
status post ileosectomy and total colectomy, is not warranted 
for the period from October 1994 to January 1997, and that a 
rating of 60 percent is warranted from February 1997 forward.

Left Knee

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocation of 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint is rated as 20 percent 
disabling.  Since Diagnostic Code 5258 describes the etiology 
and symptomatology of the veteran's left knee disability 
exactly, the Board finds that the disability should be 
evaluated under this diagnostic code.  In the Board's view, 
because painful motion, effusion, and instability in the form 
of "locking" are all directly contemplated under diagnostic 
code 5258, to rate these same symptoms additionally or 
separately under other rating codes, such as rating codes for 
limitation of motion of the knee, would be erroneous and 
impermissible pyramiding.  38 C.F.R. § 4.14.  Accordingly, 
the Board finds that the maximum schedular rating of 20 
percent, and no more, is warranted under Diagnostic Code 
5258, the diagnostic code that specifically pertains to the 
veteran's service-connected disability.

The Board has considered whether this case should be referred 
to the Director, Compensation and Pension Service, for 
extraschedular consideration for rating of the veteran's 
service connected left knee disability.  The governing norm 
in such exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  There is no evidence in 
the claims file of frequent periods of hospitalization for 
left knee disability.  The evidence does indicate that the 
veteran has problems walking, turning, twisting, sitting and 
getting up due to his left knee disability.  However, 
according to the February 1999 VA examiner, this condition is 
susceptible to great improvement with surgical intervention.  
Also, the veteran's chosen occupation appears to be in the 
area drawing and painting - a remediable knee problem does 
not appear the type of disability that would create marked 
interference with this type of employment.  The 20 percent 
rating appears to be commensurate with the veteran's current 
level of disability.  Accordingly, the Board finds that this 
case does not warrant referral for extraschedular 
consideration.  38 C.F.R. § 3.321(b). 



ORDER

Restoration of a 100 percent rating for ulcerative colitis, 
status post ileosectomy and total colectomy, for the period 
from October 1994 forward is denied.

A rating in excess of 60 percent for ulcerative colitis, 
status post ileosectomy and total colectomy, for the period 
from October 1994 to February 1997 is denied.

Subject to law and regulations governing the criteria for 
award of monetary benefits, a rating of 60 percent is granted 
for ulcerative colitis, status post ileosectomy and total 
colectomy, for the period from February 1997 forward.

A rating in excess of 20 percent for residuals of a left knee 
injury, with tear of the posterior horn of the medial 
meniscus, is denied.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 

